Title: To Thomas Jefferson from Isaac Cox Barnet, 31 December 1804
From: Barnet, Isaac Cox
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Paris—December 31st 1804
                  
                  So long as there be no change in our consular establishment in Europe—or So long as a neighbouring Power shall exercise the means of Shutting out our Vessells from the port you have been pleased to confide to my care,—I Shall be debarred the opportunity of gaining that Subsistence which moderate wants and a long faithful agency authorize me to hope for.—And while I Seize this occasion to express my sense of pride and gratitude at having been associated under the Convention, with men of worth and talents—I can assure you Sir that my whole dependence for immediate maintainance is in the “epargnes” of my Salary.—In the event therefore of a post becoming vacant, to which I humbly hope I have a prior claim over other candidates—and the probability of Such a vacancy being marked by some Strong incidents—I should be wanting to myself and to my family were I to neglect preferring my pretentions, Since, at the moment of election—the more recollection of my first disappointment might alone Suffice to fix your choice and restore me to a Situation, the recovery of which would excite in me feelings not unlike those which have been Shared by all the friends of the indefatigable patriot James Monroe at his return to Europe.
                  Impelled Sir, by the principle which governs most men—thus to Solicit your attention and occupy your precious moments—the best apology I can offer to “the man of the people” accustomed to hear the wishes of his fellow citizens—to a first Magistrate whose Administration is so eminently distinguished by Sentiments and measures both honorable to the phylosopher and to that general Suffrage which called him to preside—to the man in fine, whose benevolent heart and benign dispostion procure him enjoyment in proportion as he diffuses Satisfaction and contentment to others—the best apology will be found in the confidence Such a character so justly inspires.—May you then Sir, view with indulgence this new importunity and believe in the assurances of my profound respect and Sincere attachment
                  
                     I. Cox Barnet 
                     
                  
               